DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 21 recite “a wear member” when it has already been introduced previously in the claim.  Further recitations in the same claim should be “the” or “said” wear member.
Claim 19 recites “along straight-line axis”.  It appears there is something missing between “along” and “straight-line”, such as “a”.
Claim 42 recites the limitation “a ground-engaging wear member”, when it has already been introduced in Claim 40.  Further recitations in the same claim tree should be “the” or “said” ground-engaging wear member.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11, and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the limitation “the sensors in the wear member”.  It is unclear what this is referring to because sensors have not been introduced as being a part of the wear member previously in the claim.
Claim 52 recites the limitation “the wear member”.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-24, 34-38, 40, 43, and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CLARKE (US 20150107075 A1).
As to claim 23, CLARKE teaches a wear member handling system for removing and/or installing wear members from and/or onto a mount on an earth working equipment (Figure 7 teaches a wear member (15) handling system (25) for removing or installing wear parts from earth working equipment (See ¶0112).), the wear member handling system comprising: a manipulator supporting the wear member and including hydraulic actuators to adjust the manipulator and thereby move the wear member (Figure 7 teaches a manipulator (29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated joints (See Figure 27a) capable of performing the action of holding and moving the wear member in various positions.); a processing system configured to direct the movements of the hydraulic actuators to move the wear member along a predetermined path (¶0129 teaches a controller (31) that is a CPU, PLC (programmable logic controller), or PC.  ¶0130 teaches the controller can “determine the orientation and location of the bucket 3 relative to the service vehicle 27 or service station 53.” and “determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database.”.  These excerpts are interpreted as a processing system (the controller) that determines a path for the crane (manipulator, 29) to move towards the wear member (15).); and a controller with at least a manually activated control to signal the processing system as to which direction the wear member should be moved. (¶0132 teaches the controller can have a manual input device such as a joystick to maneuver the manipulator.)

As to claim 24, CLARKE teaches the wear member handling system of claim 23 wherein the path is along a straight line. (CLARKE ¶0147 teaches the pulling of the wear member (15) by the manipulator along the longitudinal axis of the base (13), which is interpreted as a straight line.  Additionally, the “path” is introduced in the parent claim as a function of the processing system, such that any processing system that is capable of moving a manipulator in a straight line would impact the novelty of the claim.)

As to claim 34, CLARKE teaches a process for removing a ground-engaging wear member from a mount of an earth working equipment (¶0116 teaches “a tool 25 is used to remove and install wear members 15 (FIG. 7). The tool 25 is brought to the excavating equipment 1 needing maintenance so that the wear parts may be replaced even when the earth working equipment is in a remote location and the wear parts must be replaced in the field.”) the process comprising: using a processing system to maneuver a handling apparatus into engagement with the ground-engaging wear member (Figure 19a shows where the manipulator has a gripper (95) that engages with the wear member (15). ¶0130 teaches the controller maneuvers the manipulator.); using the processing system to determine a path over which the ground-engaging wear member should travel to be removed from on the mount (¶0129 teaches a controller (31) that is a CPU, PLC (programmable logic controller), or PC.  ¶0130 teaches the controller can “determine the orientation and location of the bucket 3 relative to the service vehicle 27 or service station 53.” and “determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database.”.  These excerpts are interpreted as a processing system (the controller) that determines a path for the crane (manipulator, 29) to move towards the wear member (15) and controls the movements of the manipulator.); and using the processing system to direct the handling apparatus supporting the ground-engaging wear member to move the ground-engaging wear member along the path to remove the ground-engaging wear member from the mount.  (¶0147 teaches the use of a manipulator (29), which is controlled by the controller, to pull on the gripper (95) to remove the wear member (15).)

As to claim 35, CLARKE teaches the process of claim 34 wherein the processing system directs hydraulic actuators forming part of the handling apparatus to move the ground-engaging wear member along the path. (¶0018 teaches the manipulator is a hydraulic manipulator, which is interpreted as inherently having actuators. ¶0130 teaches the processing system (controller, 31) controls the maneuvering of the manipulator (29).  The maneuvering of the manipulator is interpreted as directing the hydraulic actuators.)

As to claim 36, CLARKE teaches the process of claim 34 including a controller having at least one manually activated control to signal the processing system to move the ground-engaging wear member along the path. (¶0132 teaches the manipulator can be controlled via a joystick (which is a manually activated control).)
 
As to claim 37, CLARKE teaches the process of claim 34, further including: determining the orientation of the ground-engaging wear member. (¶0130 teaches the service vehicle (which includes the controller and manipulator) is equipped with sensors to determine the orientation and location of wear parts.)

As to claim 38, CLARKE teaches the process of claim 37, wherein determining the orientation of the ground-engaging wear member includes the processing system receiving location data from sensors. (¶0130 teaches “digital sensors, for example an inclinometer unit 59 and/or a compass 61, may be located on a surface of the bucket with a calibrated starting angle so that the controller 31 can determine the orientation and location of the bucket 3”.  This is a teaching of the processing system receiving data from sensors.)

As to claim 40, CLARKE teaches a process for installing a ground-engaging wear member onto an earth working equipment comprising: determining a path for the ground-engaging wear member to be mounted (¶0152 teaches a controller that maneuvers the manipulator (29), that is holding a new wear member (15), along a path to a programmed location of the base (13). The controller performs the path determination based on the programmed location of the new wear member (¶0150) and the programmed location of the base.); securing the ground-engaging wear member to at least one tool (Figure 26a teaches a tool (41) to secure the new wear member (15).); positioning the ground-engaging wear member adjacent a mount by maneuvering a manipulator and the at least one tool secured to the manipulator (¶0152 teaches the new wear member (15) is maneuvered by the manipulator to the location of the base, which is the mount for the wear member.); and installing the ground-engaging wear member by directing the manipulator along the determined path. (¶0152 teaches the manipulator pushes the new wear member onto the base.)

As to claim 43, CLARKE teaches a computer for controlling a manipulator to install a ground-engaging wear member on an earth working equipment , the computer comprising: a computer readable storage; a processing system operatively coupled with the one or more computer readable storage media; program instructions stored on the one or more computer readable storage media and executed by the processing system, wherein the program instructions (¶0129 teaches the controller (31), which controls the functions of the wear part installation/removal system and functions as a processing system, can be a CPU, external PLC, or external PC.  Based on this teaching, CLARKE teaches the use of a storage (which is inherently provided with a PLC or PC) and program instructions (which are inherently executed by a PLC or PC) to carry out the processes of removal and installation.) are configured to: determine a path for the ground-engaging wear member to be mounted (¶0152 teaches a controller that maneuvers the manipulator (29), that is holding a new wear member (15), along a path to a programmed location of the base (13). The controller performs the path determination based on the programmed location of the new wear member (¶0150) and the programmed location of the base.); secure the ground-engaging wear member to at least one tool (Figure 26a teaches a tool (41) to secure the new wear member (15).); position the ground-engaging wear member adjacent a mount by maneuvering a manipulator and the at least one tool secured to the manipulator (¶0152 teaches the new wear member (15) is maneuvered by the manipulator to the location of the base, which is the mount for the wear member.); and install the ground-engaging wear member by directing the manipulator along the determined path. (¶0152 teaches the manipulator pushes the new wear member onto the base.)

As to claim 46, CLARKE teaches a computer for controlling a manipulator to remove a ground-engaging wear member on an earth working equipment, the computer comprising: a computer readable storage; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media and executed by the processing system, wherein the program instructions (¶0129 teaches the controller (31), which controls the functions of the wear part installation/removal system and functions as a processing system, can be a CPU, external PLC, or external PC.  Based on this teaching, CLARKE teaches the use of a storage (which is inherently provided with a PLC or PC) and program instructions (which are inherently executed by a PLC or PC) to carry out the processes of removal and installation.) are configured to: determine a path for the ground-engaging wear member to be removed (¶0129 teaches a controller (31) that is a CPU, PLC (programmable logic controller), or PC.  ¶0130 teaches the controller can “determine the orientation and location of the bucket 3 relative to the service vehicle 27 or service station 53.” and “determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database.”.  These excerpts are interpreted as a processing system (the controller) that determines a path for the crane (manipulator, 29) to move towards the wear member (15).); maneuver a manipulator and at least one tool secured to the manipulator into engagement with the ground-engaging wear member (Figure 19a shows a tool (95) secured to a manipulator (See ¶0140) that is engaged with a wear member (15).  ¶0130 teaches the controller (31) controls the maneuvering of the manipulator (29).); and direct the manipulator supporting the ground-engaging wear member to move the ground-engaging wear member along the determined path to remove the ground-engaging wear member from the mount. (¶0147 teaches the manipulator can pull on the gripper (95) to remove the wear member along the longitudinal axis of the base.)

As to claim 47, CLARKE teaches the computer of claim 46, wherein determining the path for the ground-engaging wear member to be removed includes determining the orientation of the ground-engaging wear member. (¶0130 teaches the service vehicle (which includes the controller and manipulator) is equipped with sensors to determine the orientation and location of wear parts.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906).
As to claim 1, CLAKE teaches a wear member handling system for removing and/or installing a wear member from and/or onto a mount on an earth working equipment (Figure 7 teaches a wear member (15) handling system (25) for removing or installing wear parts from earth working equipment (See ¶0112).), the wear member handling system comprising: a crane with crane components movably joined together and crane actuators to selectively hold and move the crane components in various positions relative to each other (Figure 7 teaches a “crane” (manipulator, 29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated joints (See Figure 27a) capable of performing the action of holding and moving the crane components in various positions.); at least one tool for selectively holding the wear member (Figure 27a teaches a tool (197) that has grippers (191a-c) to hold a wear part.); a joint including a base to secure the joint to the crane, an adapter to secure the at least one tool to the joint (Figure 27a teaches a joint between the tool (197) and the crane arm, with the portion where the tool and joint connect interpreted as the adapter.), and a processing system configured to determine a path for removing a wear member from the mount and/or installing the wear member onto the mount, and directing the movements of the crane actuators and the joint actuators to move the wear member along the path. (¶0129 teaches a controller (31) that is a CPU, PLC (programmable logic controller), or PC.  ¶0130 teaches the controller can “determine the orientation and location of the bucket 3 relative to the service vehicle 27 or service station 53.” and “determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database.”.  These excerpts are interpreted as a processing system (the controller) that determines a path for the crane (manipulator, 29) to move towards the wear member (15).)
CLARKE does not explicitly disclose joint components movably joined together between the base and the adapter, and joint actuators to selectively move and hold the joint components in various positions relative to each other.  The manipulator (29) of CLARKE does not appear to be the main focus of the application, so Figure 27a does not provide explicit details regarding the construction of the manipulator.
However, MOON teaches a manipulator with a tool that includes joint components movably joined together between the base and the adapter, and joint actuators to selectively move and hold the joint components in various positions relative to each other. (Figures 2-3 show a wrist joint at the end of a crane arm (boom, 14) that has joint components (plate, 28 + mount, 48 + head mount, 66) that are movable joined via actuators (36, 38, 58) that can move and hold the joint components at various positions relative to one another.  Figure 5 details the hydraulic manifold that controls the movement of hydraulic fluid to the actuators.)
One of ordinary skill would have been motivated to combine the multi-axis joint of MOON with the manipulator of CLARKE (by placing it in between the end of the manipulator and tool of CLARKE) in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, ¶0131 teaches the movement of the manipulator into various positions needed to remove the wear members which would be improved by the addition of the joint of MOON.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, CLARKE in view of MOON teaches the wear member handling system of claim 1 wherein the crane actuators and the joint actuators are hydraulically driven. (CLARKE, ¶0018 teaches the manipulator can be hydraulic.  MOON, Figure 5 teaches a hydraulic manifold that supplies both the crane (boom) and the joint actuators.)

As to claim 12, CLARKE in view of MOON teaches the wear member handling system of claim 1 wherein the crane components include at least two arms pivotally coupled together for movement about spaced apart, parallel first axes. (CLARKE, Figure 27a teaches the structure of the manipulator.  The Figure shows that the vertical portion and horizontal portion (interpreted as two arms) both have a pivot point with parallel axes (interpreted as passing diagonally from left to right in the figure) at the first end (bottom of the vertical arm and leftmost end of the horizontal arm). ALTERNATIVELY, if the features of the manipulator are not explicitly shown in the Figure of CLARKE, MOON Figure 1 shows a manipulator made up of arms (Items 12-15) that more clearly show movement about two parallel axes (Where 12 and 13 pivot in relation to one another, and 13 and 15 pivot in relation to one another). One of ordinary skill in the art would be able to look at the explicit teachings of MOON and understand how the manipulator of CLARKE would function.)

As to claim 13, CLARKE in view of MOON teaches the wear member handling system of claim 12 wherein the at least two arms are movable about a second axis perpendicular to the first axes. (CLARKE, Figure 27a teaches the structure of the manipulator.  The figure shows a connection between the vertical arm and base that has a third axis of movement, which is interpreted as rotating both the first and second arms. ALTERNATIVELY, if the features of the manipulator are not explicitly shown in the Figure of CLARKE, MOON Figure 1 shows a manipulator made up of arms (Items 12-15) that more clearly show movement about two parallel axes (Where 12 and 13 pivot in relation to one another, and 13 and 15 pivot in relation to one another).  There is a third axis (rotation of 15 about 15a) that is perpendicular to the aforementioned axes. One of ordinary skill in the art would be able to look at the explicit teachings of MOON and understand how the manipulator of CLARKE would function.)

As to claim 14, CLARKE in view of MOON teaches the wear member handling system of claim 1 wherein the joint components define three axes of articulation include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the tool. (MOON, which is relied upon for the joint components, teach movement about three axes in Figure 3 denoted by arrows.  The actuators (36, 38, and 58) each perform a pivot movement about a different axis.)

As to claim 15, CLARKE in view of MOON teaches the wear member handling system of claim 1, wherein the path is determined by vision recognition software mapping a three-dimensional orientation of the tooth. (CLARKE ¶0131 teaches the use of vision recognition software, a camera, and a wear member geometry to determine the orientation and location of the bucket. ¶0130 teaches the controller maneuvers the manipulator based on sensor data.)

As to claim 16, CLARKE in view of MOON teaches the wear member handling system of claim 1, wherein the at last one tool includes at least one of grippers, pulling assemblies, cleaning apparatus, unthreading and/or threading assemblies, welding equipment, impact devices, cutting apparatus, dispensing implements, magnets, cameras, range finders and/or sensors. (CLARKE, Figure 27a teaches grippers (191a-c) on the tool.)

As to claim 17, CLARKE in view of MOON teaches the wear member handling system of claim 1, wherein at least one the tool includes a gripper to grip the wear member. (CLARKE, Figure 27a teaches grippers (191a-c) on the tool.)

As to claim 18, CLARKE in view of MOON teaches the wear member handling system of claim 1, wherein the processing system is configured to orient the tool adjacent to the mount, such that the path can be determined and the crane and joint components are directed to remove and/or install the wear member regardless of the three-dimensional orientation of the path. (CLARKE, ¶0131 teaches “The manipulator can then be maneuvered closer to the bucket or wear member until the vision recognition software identified a unique feature on the bucket or wear member.”  The paragraph teaches that the unique features is used to identify where to place the tool and how to maneuver the manipulator.)

As to claim 19, CLARKE in view of MOON teaches the wear member handling system of claim 1 wherein the path is along straight-line axis. (CLARKE ¶0147 teaches the pulling of the wear member (15) by the manipulator along the longitudinal axis of the base (13), which is interpreted as a straight line.  Additionally, the “path” is introduced in the parent claim as a function of the processing system, such that any processing system that is capable of moving a manipulator in a straight line would impact the novelty of the claim.)

As to claim 20, CLARKE in view of MOON teaches the wear member handling system of claim 1 wherein the path is along a discrete non-linear course. (CLARKE, ¶0131 teaches that the manipulator “may be spun, rotated, or maneuvered up, down, or in a circle until the vision recognition software identifies the excavating equipment, the bucket, or the wear member”, which is part of the path of the manipulator during the removal or install process.  Additionally, the “path” is introduced in the parent claim as a function of the processing system, such that any processing system that is capable of moving a manipulator in a non-linear path would impact the novelty of the claim.)

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906), as applied in claim 2, further in view of GLITZA (US 20120099955 A1).
As to claim 3, CLARKE in view of MOON teaches the wear member handling system of claim 2 wherein the processing system communicates with the sensors in the wear member in order to determine the path and direct the movements of the crane and the joint concurrently. (CLARKE ¶0024 teaches “a tool receives information from sensors of a wear part monitoring unit to assist the tool in locating the wear parts needing replacement and assist the tool when installing the new wear parts on the earth working equipment”.  ¶0130 teaches sensors on both the bucket (which has the wear part) and the service station. ¶0130 teaches that the controller determines how to maneuver the manipulator based on sensor information.)
CLARKE does not disclose sensors on the crane and the joint to detect the relative positions of the crane components relative to each other and the joint components relative to each other.
However, GLITZA teaches sensors on the crane and the joint to detect the relative positions of the crane components relative to each other and the joint components relative to each other. (¶0051 teaches the use of sensors (13-16) on the parts of the crane (6) and tool (9).  This determines the control and attitude of the tool (¶0053).)
One of ordinary skill would have been motivated to apply the known sensor monitoring technique of GLITZA to the manipulator and joint of CLARKE in view of MOON in order to “achieve a determination of the position of the working arm or of a specific point of the working arm, for example the suspension of the tool, with an accuracy that enables real-time control." (GLITZA ¶0036)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sensor monitoring technique of GLITZA to the manipulator and joint of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 4, CLARKE in view of MOON and GLITZA teaches the wear member handling system of claim 3 wherein the crane components include at least two arms pivotally coupled together for movement about spaced apart, parallel first axes. (CLARKE, Figure 27a teaches the structure of the manipulator.  The Figure shows that the vertical portion and horizontal portion (interpreted as two arms) both have a pivot point with parallel axes (interpreted as passing diagonally from left to right in the figure) at the first end (bottom of the vertical arm and leftmost end of the horizontal arm). ALTERNATIVELY, if the features of the manipulator are not explicitly shown in the Figure of CLARKE, MOON Figure 1 shows a manipulator made up of arms (Items 12-15) that more clearly show movement about two parallel axes (Where 12 and 13 pivot in relation to one another, and 13 and 15 pivot in relation to one another). One of ordinary skill in the art would be able to look at the explicit teachings of MOON and understand how the manipulator of CLARKE would function.)

As to claim 5, CLARKE in view of MOON and GLITZA teaches the wear member handling system of claim 4 wherein the at least two arms are movable about a second axis perpendicular to the first axes. (CLARKE, Figure 27a teaches the structure of the manipulator.  The figure shows a connection between the vertical arm and base that has a third axis of movement, which is interpreted as rotating both the first and second arms. ALTERNATIVELY, if the features of the manipulator are not explicitly shown in the Figure of CLARKE, MOON Figure 1 shows a manipulator made up of arms (Items 12-15) that more clearly show movement about two parallel axes (Where 12 and 13 pivot in relation to one another, and 13 and 15 pivot in relation to one another).  There is a third axis (rotation of 15 about 15a) that is perpendicular to the aforementioned axes. One of ordinary skill in the art would be able to look at the explicit teachings of MOON and understand how the manipulator of CLARKE would function.)

As to claim 6, CLARKE in view of MOON and GLITZA teaches the wear member handling system of claim 5 wherein the joint components define three axes of articulation include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the tool. (MOON, which is relied upon for the joint components, teach movement about three axes in Figure 3 denoted by arrows.  The actuators (36, 38, and 58) each perform a pivot movement about a different axis.)

As to claim 7, CLARKE in view of MOON and GLITZA teaches the wear member handling system of claim 6 wherein the crane is supported by a movable base to permit transport to the location of the earth working equipment. (CLARKE, Figure 7 teaches a movable base (service vehicle, 27) that enables movement of the tool to the equipment.  See ¶0116.)

As to claim 8, CLARKE in view of MOON and GLITZA teaches the wear member handling system of claim 7 including a manual controller having a first mode that causes the movement of only the crane components, a second mode that causes the movement of only the joint components, and a third mode that causes concurrent movement of both the crane components and the joint components. (CLARKE, ¶0018 teaches the operator of the device uses a remote input device to control the manipulator and ¶0132 gives the example of a joystick or wearable user interface but does elaborate on the structure or functionality.  The “modes” of applicants invention are interpreted based on ¶0083 of the published application which describes them as:
“As an example, the joystick 111 (or other controller) may control the operation of the crane 47 only. A second mode may be for control over the three-axis joint assembly 71, 71A. The handheld control unit 100 may include a second joystick 113 (or other controller) that controls the operation of the joint assembly 71, 71A only. A third mode may be for collective control over the crane and the joint. The control may include a third joystick 115 that controls the combined operation of the crane and the joint.”
Based on this, MOON teaches a manual controller having a first mode that causes the movement of only the crane components, a second mode that causes the movement of only the joint components, and a third mode that causes concurrent movement of both the crane components and the joint components. (Figures 1 and 4 teach a manual controller (112) with three joysticks (114, 116, 118) that are interpreted as the three modes.  Col. 9, Lines 35-45 teach the functionality of the joysticks.  Item 118 is responsible for valve 101 in one direction and valve 103 in another direction.  Valve 101 controls the motor (15a) (Col. 8 Lines 33-34) that pivots the crane and valve 103 controls actuator 12a which pivots the crane arm (Col. 8, Line 39-42).  Thus Item 118 moves crane components only and is interpreted as the first mode.  Item 116 is responsible for valve 104 and 105.  Valve 104 controls the actuator (38) which pivots the joint (Col. 8, Lines 44-46) and valve 105 controls actuator (36) which pivots a joint component (Col. 8, Lines 47-50).  Thus, Item 116 moves joint components only and is interpreted as the second mode. Item 114 is responsible for valve 106 in one direction and valve 102 in another direction.  Valve 106 controls actuator 58 (Col. 8, Lines 51-52) and valve 102 controls actuator 13a (Col. 8, Lines 35-36).  Thus, joystick 114 controls both the joint components and the crane components and is interpreted as the third mode.)
One of ordinary skill would have been motivated to combine the structure of the remote input device of MOON to the remote input device of CLARKE in order to provide control of the joint (since it has been combined with the manipulator of CLARKE previously) using switches that allow simultaneous movement in both directions such that two valves can be actuated simultaneously by each switch.  See MOON Col. 9, Lines 45-51.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the structure of the remote input device of MOON to the remote input device of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906) and GLITZA (US 20120099955 A1), as applied in claim 6, further in view of THEOBALD (US 10590965 B1).
As to claim 9, CLARKE in view of MOON and GLITZA teaches wear member handling system of claim 6 including a manifold. (MOON, Figure 5 teaches a manifold for controlling the fluid flow to the actuators.)
CLARKE in view of MOON and GLITZA does not disclose a float manifold to direct a flow of a fluid to one or two of the joint actuators to allow for small adjustments to the joint from external forces.
However, THEOBALD teaches a float manifold to direct a flow of a fluid to one or two of the joint actuators to allow for small adjustments to the joint from external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Applicants published application ¶0110 equates “float” to “compliance”.)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE in view of MOON in order to enable small forces acting on the component to move the component (such as when attaching the tool of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE in view of MOON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906), as applied in claim 2, further in view of THEOBALD (US 10590965 B1).
As to claim 10, CLARKE in view of MOON teaches wear member handling system of claim 2 including a manifold. (MOON, Figure 5 teaches a manifold for controlling the fluid flow to the actuators.)
CLARKE in view of MOON does not disclose a float manifold to direct a flow of a fluid to one or two of the joint actuators to allow for small adjustments to the joint from external forces.
However, THEOBALD teaches a float manifold to direct a flow of a fluid to one or two of the joint actuators to allow for small adjustments to the joint from external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Applicants published application ¶0110 equates “float” to “compliance”.)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE in view of MOON in order to enable small forces acting on the component to move the component (such as when attaching the tool of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE in view of MOON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906), as applied in claim 1, further in view of GLITZA (US 20120099955 A1).
As to claim 11, CLARKE in view of MOON teaches the wear member handling system of claim 1 wherein the processing system communicates with the sensors in the wear member in order to determine the path and direct the movements of the crane and the joint concurrently. (CLARKE ¶0024 teaches “a tool receives information from sensors of a wear part monitoring unit to assist the tool in locating the wear parts needing replacement and assist the tool when installing the new wear parts on the earth working equipment”.  ¶0130 teaches sensors on both the bucket (which has the wear part) and the service station. ¶0130 teaches that the controller determines how to maneuver the manipulator based on sensor information.)
CLARKE does not disclose sensors on the crane and the joint to detect the relative positions of the crane components relative to each other and the joint components relative to each other.
However, GLITZA teaches sensors on the crane and the joint to detect the relative positions of the crane components relative to each other and the joint components relative to each other. (¶0051 teaches the use of sensors (13-16) on the parts of the crane (6) and tool (9).  This determines the control and attitude of the tool (¶0053).)
One of ordinary skill would have been motivated to apply the known sensor monitoring technique of GLITZA to the manipulator and joint of CLARKE in view of MOON in order to “achieve a determination of the position of the working arm or of a specific point of the working arm, for example the suspension of the tool, with an accuracy that enables real-time control." (GLITZA ¶0036)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sensor monitoring technique of GLITZA to the manipulator and joint of CLARKE in view of MOON because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of THEOBALD (US 10590965 B1).
As to claim 21, CLARKE teaches a wear member handling system for removing and/or installing wear members from and/or onto a mount on an earth working equipment (Figure 7 teaches a wear member (15) handling system (25) for removing or installing wear parts from earth working equipment (See ¶0112).), the wear member handling system comprising: a manipulator supporting the wear member and including hydraulic actuators to adjust the manipulator and thereby move the wear member (Figure 7 teaches a manipulator (29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated joints (See Figure 27a) capable of performing the action of holding and supporting and moving the wear member in various positions.); a processing system configured to determine a path for removing a wear member from the mount and/or installing the wear member onto the mount, and directing the movements of the hydraulic actuators to move the wear member along the path. (¶0129 teaches a controller (31) that is a CPU, PLC (programmable logic controller), or PC.  ¶0130 teaches the controller can “determine the orientation and location of the bucket 3 relative to the service vehicle 27 or service station 53.” and “determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database.”.  These excerpts are interpreted as a processing system (the controller) that determines a path for the crane (manipulator, 29) to move towards the wear member (15).)
CLARKE does not disclose a float manifold to direct a flow of a fluid within the hydraulic actuators and allow for small adjustments along one or two axes from external forces as the wear member is moved along the path.
However, THEOBALD teaches a float manifold to direct a flow of a fluid to one or two of the joint actuators to allow for small adjustments to the joint from external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Applicants published application ¶0110 equates “float” to “compliance”.)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when attaching the tool of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 22, CLARKE in view of THEOBALD teaches the wear member handling system of claim 21, wherein the float mechanism includes a motor and a barrier, the barrier having two positions, in a closed position, the barrier blocks a pathway between two fluid inlets of a hydraulic actuator, and in a float position, the barrier opens the pathway between the two fluid inlets of the hydraulic actuator, and wherein the motor controls the position of the barrier. (THEOBALD, Figures 3-5 teach a motor (70) that controls a barrier (64) of the valves (40, 42).  Col. 8, Lines 4-8 teach that the “float”/compliant LOW-LOW mode of operation is when both valves (40, 42) are connected to the reservoir simultaneously. The inlet (77) is the inlet from the reservoir (46).  As such, the barrier has a closed position in Figures 3 or 4 where the inlet from the reservoir (77) is blocked, and a float position in Figure 6 where the inlet from the reservoir is open.)

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1), as applied in claim 23 above, further in view of THEOBALD (US 10590965 B1).
As to claim 25, CLARKE teaches the wear member handling system of claim 23 wherein the actuator is a hydraulic actuator. (¶0018)
CLARKE does not disclose a float manifold to direct a flow of a fluid within the hydraulic actuators and allow for small adjustments along one or two axes from external forces as the wear member is moved along the path.
However, THEOBALD teaches a float manifold to direct a flow of a fluid to one or two of the joint actuators to allow for small adjustments to the joint from external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Applicants published application ¶0110 equates “float” to “compliance”.)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE in in order to enable small forces acting on the component to move the component (such as when attaching the tool of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 26, CLARKE in view of THEOBALD teaches the wear member handling system of claim 25, wherein the float mechanism includes a motor and a barrier, the barrier having two positions, in a closed position, the barrier blocks a pathway between two fluid inlets of a hydraulic actuator, and in a float position, the barrier opens the pathway between the two fluid inlets of the hydraulic actuator, and wherein the motor controls the position of the barrier. (THEOBALD, Figures 3-5 teach a motor (70) that controls a barrier (64) of the valves (40, 42).  Col. 8, Lines 4-8 teach that the “float”/compliant LOW-LOW mode of operation is when both valves (40, 42) are connected to the reservoir simultaneously. The inlet (77) is the inlet from the reservoir (46).  As such, the barrier has a closed position in Figures 3 or 4 where the inlet from the reservoir (77) is blocked, and a float position in Figure 6 where the inlet from the reservoir is open.)

Claim 27-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of GLITZA (US 20120099955 A1).
As to claim 27, CLARKE teaches a system for conducting an in-field operation (Figure 7 teaches a wear member (15) handling system (25) for removing or installing wear parts from earth working equipment (See ¶0112).) comprising: a manipulator including hydraulic actuators (Figure 7 teaches a manipulator (29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated joints (See Figure 27a).); at least one tool secured to the manipulator (Figure 27a teaches a tool (197) that has grippers (191a-c) to hold a wear part.); and a processing system configured to determine a path from the detected position of the manipulator for moving the at least one tool for the in-field operation and directing the hydraulic actuators adjusting the manipulator to move the at least one tool along the path. (¶0129 teaches a controller (31) that is a CPU, PLC (programmable logic controller), or PC.  ¶0130 teaches the controller can “determine the orientation and location of the bucket 3 relative to the service vehicle 27 or service station 53.” and “determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database.”.  These excerpts are interpreted as a processing system (the controller) that determines a path for the crane (manipulator, 29) to move towards the wear member (15).)
CLARKE does not disclose a manipulator including at least one sensor for detecting the position of the manipulator.
However, GLITZA teaches a manipulator including at least one sensor for detecting the position of the manipulator. (¶0051 teaches the use of sensors (13-16) on the parts of the crane (6) and tool (9).  This determines the control and attitude of the tool (¶0053).)
One of ordinary skill would have been motivated to apply the known sensor monitoring technique of GLITZA to the manipulator of CLARKE in order to “achieve a determination of the position of the working arm or of a specific point of the working arm, for example the suspension of the tool, with an accuracy that enables real-time control." (GLITZA ¶0036)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sensor monitoring technique of GLITZA to the manipulator of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 28, CLARKE in view of GLITZA teaches the system for conducting an in-field operation of claim 27 wherein the at least one tool includes a gripper to hold a wear member, and the in-field operation directed by the processing system is to remove the wear member from a mount on an earth working machine and/or install the wear member on the mount. (CLARKE, Figure 27a teaches grippers (191a-c) on the tool. Figure 7 teaches a wear member (15) handling system (25) for removing or installing wear parts from earth working equipment (See ¶0112).)

As to claim 32, CLARKE in view of GLITZA teaches the system for conducting an in-field operation of claim 27 including at least one sensor to detect the position of the manipulator, wherein the processing system communicates with the at least one sensor to determine the path and direct the movements of the hydraulic actuators adjusting the manipulator. (CLARKE ¶0024 teaches “a tool receives information from sensors of a wear part monitoring unit to assist the tool in locating the wear parts needing replacement and assist the tool when installing the new wear parts on the earth working equipment”.  ¶0130 teaches sensors on both the bucket (which has the wear part) and the service station. ¶0130 teaches that the controller determines how to maneuver the manipulator based on sensor information. The system of CLARKE is interpreted as incorporating the sensors of GLITZA on the manipulator as detailed in the rejection of Claim 27.)

As to claim 33, CLARKE in view of GLITZA teaches the system for conducting an in-field operation of claim 27, wherein the at least one tool includes at least one of grippers, pulling assemblies, cleaning apparatus, unthreading and/or threading assemblies, welding equipment, impact devices, cutting apparatus, dispensing implements, magnets, cameras, range finders and/or sensors. (CLARKE, Figure 27a teaches grippers (191a-c) on the tool.)

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of GLITZA (US 20120099955 A1), as applied in claim 27, further in view of MOON (US 6408906).
As to claim 29, CLARKE in view of GLITZA teaches the system for conducting an in-field operation of claim 27, wherein the manipulator (CLARKE, Figure 27a) includes a crane having at least two pivotally joined arms (CLARKE, Figure 27a shows the “crane” has two arms that are pivotally connected.) and a joint secured to the crane and supporting the at least one tool, wherein the joint includes a base to secure the joint to the manipulator. (CLARKE, Figure 27a teaches a joint between the tool (197) and the crane arm, with the portion where the tool and joint connect interpreted as the adapter.)
CLARKE does not disclose joint components movably joined together in close proximity with each other between the base and the first tool mount to define three axes of articulation, and wherein certain ones of the hydraulic actuators selectively move and hold the joint components in various positions about the axes.
However, MOON teaches a manipulator with joint components movably joined together in close proximity with each other between the base and the first tool mount to define three axes of articulation, and wherein certain ones of the hydraulic actuators selectively move and hold the joint components in various positions about the axes. (Figures 2-3 show a wrist joint at the end of a crane arm (boom, 14) that has joint components (plate, 28 + mount, 48 + head mount, 66) that are movable joined via actuators (36, 38, 58) that can move and hold the joint components at various positions relative to one another.  Figure 5 details the hydraulic manifold that controls the movement of hydraulic fluid to the actuators. MOON teaches movement about three axes in Figure 3 denoted by arrows.  The actuators (36, 38, and 58) each perform a pivot movement about a different axis.)
One of ordinary skill would have been motivated to combine the multi-axis joint of MOON with the manipulator of CLARKE (by placing it in between the end of the manipulator and tool of CLARKE) in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, ¶0131 teaches the movement of the manipulator into various positions needed to remove the wear members which would be improved by the addition of the joint of MOON.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 30, CLARKE in view of GLITZA and MOON teaches the system for conducting an in-field operation of claim 29, wherein the three axes of articulation include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter. (MOON teaches movement about three axes in Figure 3 denoted by arrows.  The actuators (36, 38, and 58) each perform a pivot movement about a different axis that includes the pitch, yaw, and roll of the end adapter that holds the tool.)

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of GLITZA (US 20120099955 A1), as applied in claim 27, further in view of THEOBALD (US 10590965 B1).
As to claim 31, CLARKE in view of GLITZA teaches the system for conducting an in-field operation of claim 27 wherein the actuator is a hydraulic actuator. (CLARKE ¶0018)
CLARKE does not disclose a float manifold to direct a flow of a fluid within the hydraulic actuators and allow for small adjustments along one or two axes from external forces as the wear member is moved along the path.
However, THEOBALD teaches a float manifold to direct a flow of a fluid to one or two of the joint actuators to allow for small adjustments to the joint from external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Applicants published application ¶0110 equates “float” to “compliance”.)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when attaching the tool of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1), as applied in claim 34 above, in view of MOON (US 6408906).
As to claim 39, CLARKE teaches the process of claim 34, wherein the handling apparatus includes a crane with at least two crane components movable relative to each other (Figure 7 teaches a “crane” (manipulator, 29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated components.) and a joint with a base to secure the joint to the crane, an adapter to secure at least one tool holding the ground-engaging wear member (Figure 27a teaches a joint between the tool (197) and the crane arm, with the portion where the tool and joint connect interpreted as the adapter.), wherein the processing system directs the hydraulic actuators to selectively move and hold the crane components and the joint components to move the ground-engaging wear member along the path. (Figure 7 teaches a “crane” (manipulator, 29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated joints (See Figure 27a) capable of performing the action of holding and moving the crane components in various positions.  The controller (31) is interpreted as controlling the hydraulic actuators since it maneuvers the hydraulic crane/manipulator.)
CLARKE does not explicitly disclose joint components movably joined together in close proximity with each other between the base and the adapter to define three axes of articulation.
However, MOON teaches a manipulator with joint components movably joined together in close proximity with each other between the base and the first tool mount to define three axes of articulation, and wherein certain ones of the hydraulic actuators selectively move and hold the joint components in various positions about the axes. (Figures 2-3 show a wrist joint at the end of a crane arm (boom, 14) that has joint components (plate, 28 + mount, 48 + head mount, 66) that are movable joined via actuators (36, 38, 58) that can move and hold the joint components at various positions relative to one another.  Figure 5 details the hydraulic manifold that controls the movement of hydraulic fluid to the actuators. MOON teaches movement about three axes in Figure 3 denoted by arrows.  The actuators (36, 38, and 58) each perform a pivot movement about a different axis.)
One of ordinary skill would have been motivated to combine the multi-axis joint of MOON with the manipulator of CLARKE (by placing it in between the end of the manipulator and tool of CLARKE) in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, ¶0131 teaches the movement of the manipulator into various positions needed to remove the wear members which would be improved by the addition of the joint of MOON.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1), as applied in claim 40 above, in view of MOON (US 6408906).
As to claim 41, CLARKE teaches the process of claim 40, wherein the manipulator includes (i) a crane with at least two crane components movable relative to each other and crane hydraulic actuators to move the crane components relative to each other (Figure 7 teaches a “crane” (manipulator, 29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated components.), and (ii) a joint with a base to secure the joint to the crane, an adapter to secure at least one tool holding the ground-engaging wear member to the joint (Figure 27a teaches a joint between the tool (197) and the crane arm, with the portion where the tool and joint connect interpreted as the adapter.) and wherein the processing system directs at least one hydraulic actuator to selectively move and hold the crane components and the joint components concurrently to move the ground-engaging wear member along the path.
(Figure 7 teaches a “crane” (manipulator, 29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated joints (See Figure 27a) capable of performing the action of holding and moving the crane components in various positions.  The controller (31) is interpreted as controlling the hydraulic actuators since it maneuvers the hydraulic crane/manipulator.)
CLARKE does not explicitly disclose joint components movably joined together in close proximity with each other between the base and the adapter to define three axes of articulation and joint hydraulic actuators to move the joint components relative to each other.
However, MOON teaches a manipulator with joint components movably joined together in close proximity with each other between the base and the first tool mount to define three axes of articulation, and joint hydraulic actuators to move the joint components relative to each other. (Figures 2-3 show a wrist joint at the end of a crane arm (boom, 14) that has joint components (plate, 28 + mount, 48 + head mount, 66) that are movable joined via actuators (36, 38, 58) that can move and hold the joint components at various positions relative to one another.  Figure 5 details the hydraulic manifold that controls the movement of hydraulic fluid to the actuators. MOON teaches movement about three axes in Figure 3 denoted by arrows.  The actuators (36, 38, and 58) each perform a pivot movement about a different axis.)
One of ordinary skill would have been motivated to combine the multi-axis joint of MOON with the manipulator of CLARKE (by placing it in between the end of the manipulator and tool of CLARKE) in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, ¶0131 teaches the movement of the manipulator into various positions needed to remove the wear members which would be improved by the addition of the joint of MOON.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1), as applied in claim 40 above, in view of THEOBALD (US 10590965 B1).
As to claim 40, CLARKE teaches the process of claim 40, where the hydraulic actuator is fit with a ground engaging member. (Figure 19a shows the tool (95) engages with a ground engaging member (15).)
CLARKE does not disclose floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. 
However, THEOBALD teaches floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Col. 8, Lines 35-39 teach that small forces acting on the component can move the component in the LOW-LOW mode.  Applicants published application ¶0110 equates “float” to “compliance”.)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the hydraulic controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when attaching the tool of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1), as applied in claim 43 above, in view of MOON (US 6408906).
As to claim 44, CLARKE teaches the computer of claim 43, wherein the manipulator includes (i) a crane with at least two crane components movable relative to each other and crane hydraulic actuators to move the crane components relative to each other (Figure 7 teaches a “crane” (manipulator, 29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated components.), and (ii) a joint with a base to secure the joint to the crane, an adapter to secure at least one tool holding the ground-engaging wear member to the joint (Figure 27a teaches a joint between the tool (197) and the crane arm, with the portion where the tool and joint connect interpreted as the adapter.) and wherein the processing system directs at least one hydraulic actuator to selectively move and hold the crane components and the joint components concurrently to move the ground-engaging wear member along the path.
(Figure 7 teaches a “crane” (manipulator, 29) that is hydraulically actuated (¶0018 teaches the manipulator can be hydraulic) that has multiple articulated joints (See Figure 27a) capable of performing the action of holding and moving the crane components in various positions.  The controller (31) is interpreted as controlling the hydraulic actuators since it maneuvers the hydraulic crane/manipulator.)
CLARKE does not explicitly disclose joint components movably joined together in close proximity with each other between the base and the adapter to define three axes of articulation and joint hydraulic actuators to move the joint components relative to each other.
However, MOON teaches a manipulator with joint components movably joined together in close proximity with each other between the base and the first tool mount to define three axes of articulation, and joint hydraulic actuators to move the joint components relative to each other. (Figures 2-3 show a wrist joint at the end of a crane arm (boom, 14) that has joint components (plate, 28 + mount, 48 + head mount, 66) that are movable joined via actuators (36, 38, 58) that can move and hold the joint components at various positions relative to one another.  Figure 5 details the hydraulic manifold that controls the movement of hydraulic fluid to the actuators. MOON teaches movement about three axes in Figure 3 denoted by arrows.  The actuators (36, 38, and 58) each perform a pivot movement about a different axis.)
One of ordinary skill would have been motivated to combine the multi-axis joint of MOON with the manipulator of CLARKE (by placing it in between the end of the manipulator and tool of CLARKE) in order to allow for pivotal movement of the head (tool) about three perpendicular pivotable movement axes (MOON, Col. 3, Lines 1-4). CLARKE, ¶0131 teaches the movement of the manipulator into various positions needed to remove the wear members which would be improved by the addition of the joint of MOON.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of MOON with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of MOON (US 6408906), as applied in claim 44 above, further in view of THEOBALD (US 10590965 B1).
As to claim 45, CLARKE in view of MOON teaches the computer of claim 44, wherein the program instructions are further configured to: determine if the installation of the ground-engaging wear member is misaligned. (CLARKE ¶0152 teaches “To ensure that the wear member 15 is fully seated on the base 13 the controller 31 compares the current location of the lock opening 22 on the new wear member 15 with the programmed removal location of the lock 21 on the worn wear member 15. In an alternative embodiment, a visual check is performed. The visual check may be performed by an operator or may be performed by a 2D vision camera (not shown). Cameras (not shown) may be located on the manipulator 29 to assist the operator in the visual check.”  The check by the controller is interpreted as determining if the wear member is misaligned.)
CLARKE in view of MOON does not disclose the program instructions are further configured to float the manipulator about one or two axes, such that the hydraulic actuator associated with the one or two axes is moved by external forces into a fit with the ground-engaging wear member. CLARKE does disclose fitting a wear member onto the mount, as described above, such that external forces on the manipulator will occur as the wear member cavity impacts the mount surface.
However, THEOBALD teaches floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Col. 8, Lines 35-39 teach that small forces acting on the component can move the component in the LOW-LOW mode.  Applicants published application ¶0110 equates “float” to “compliance”.) THEOBALD also discloses a computer that controls the functions of the system. (See Col. 5, Lines 17-37)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the hydraulic controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when installing the wear member of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of THEOBALD (US 10590965 B1).
As to claim 48, CLARKE teaches a process for installing a ground-engaging wear member onto an earth working equipment, the process comprising: securing the ground-engaging wear member to a tool secured to a manipulator (Figure 26a teaches a tool (41) to secure the new wear member (15).); positioning the ground-engaging wear member adjacent a mount by maneuvering the tool with the manipulator (¶0152 teaches the new wear member (15) is maneuvered by the manipulator to the location of the base, which is the mount for the wear member.); engaging the ground-engaging wear member onto the mount; and installing the ground-engaging wear member into a fit with the mount. (¶0152 teaches the manipulator pushes the new wear member onto the base.)
CLARKE does not disclose activating a float mechanism to float one or two hydraulic actuators associated with moving the manipulator about a first axis and/or second axis such that the wear member is moved in the first axis and/or second axis by an external force caused by the engagement of the ground-engaging wear member with the mount. CLARKE does disclose fitting a wear member onto the mount, as described above, such that external forces on the manipulator will occur as the wear member cavity impacts the mount surface.
However, THEOBALD teaches floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Col. 8, Lines 35-39 teach that small forces acting on the component can move the component in the LOW-LOW mode.  Applicants published application ¶0110 equates “float” to “compliance”.) 
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the hydraulic controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when installing the wear member of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 49, CLARKE teaches a computer for controlling a manipulator to install a ground-engaging wear member on at least one earth working equipment, the computer comprising: a computer readable storage; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media and executed by the processing system, wherein the program instructions (¶0129 teaches the controller (31), which controls the functions of the wear part installation/removal system and functions as a processing system, can be a CPU, external PLC, or external PC.  Based on this teaching, CLARKE teaches the use of a storage (which is inherently provided with a PLC or PC) and program instructions (which are inherently executed by a PLC or PC) to carry out the processes of removal and installation.) are configured to: secure the ground-engaging wear member to at least one tool secured to a manipulator (Figure 26a teaches a tool (41) to secure the new wear member (15).); position the ground-engaging wear member adjacent a mount by maneuvering the at least one tool (¶0152 teaches the new wear member (15) is maneuvered by the manipulator to the location of the base, which is the mount for the wear member.); engage the ground-engaging wear member onto the mount; and install the ground-engaging wear member into a fit with the mount. (¶0152 teaches the manipulator pushes the new wear member onto the base.)
CLARKE does not disclose the computer will activate a float mechanism to float one or two hydraulic actuators associated with moving the manipulator about a first axis and/or a second axis such that the wear member is moved in the first axis and/or the second axis by an external force caused by the engagement of the ground-engaging wear member with the mount. CLARKE does disclose fitting a wear member onto the mount, as described above, such that external forces on the manipulator will occur as the wear member cavity impacts the mount surface.
However, THEOBALD teaches floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Col. 8, Lines 35-39 teach that small forces acting on the component can move the component in the LOW-LOW mode.  Applicants published application ¶0110 equates “float” to “compliance”.) THEOBALD also discloses a computer that controls the functions of the system. (See Col. 5, Lines 17-37)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the hydraulic controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when installing the wear member of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 50, CLARKE teaches process for removing a ground-engaging wear member from an earth working equipment (¶0116 teaches “a tool 25 is used to remove and install wear members 15 (FIG. 7). The tool 25 is brought to the excavating equipment 1 needing maintenance so that the wear parts may be replaced even when the earth working equipment is in a remote location and the wear parts must be replaced in the field.”), the process comprising: securing the ground-engaging wear member to a tool supported by a manipulator (Figure 19a shows where the manipulator has a gripper (95) that engages with the wear member (15). ¶0130 teaches the controller maneuvers the manipulator.); activating a plurality of hydraulic actuators associated with moving the manipulator to remove the ground-engaging wear member from the mount. (¶0147 teaches the use of a manipulator (29), which is controlled by the controller and hydraulically powered, to pull on the gripper (95) to remove the wear member (15).)
CLARKE does not teach activating a float mechanism to float one or two of the hydraulic actuators to permit the wear member to move in a first axis and/or a second axis such that the wear member is moved in the first axis and/or the second axis by an external force caused by the engagement of the ground-engaging wear member with the at least one tool.  CLARKE does disclose that the tool (Figure 19a, 95) has jaws that contact the wear member and inherently experience an external force.
However, THEOBALD teaches floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Col. 8, Lines 35-39 teach that small forces acting on the component can move the component in the LOW-LOW mode.  Applicants published application ¶0110 equates “float” to “compliance”.) 
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the hydraulic controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when removing the wear member of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 51, CLARKE teaches a computer for controlling a manipulator to remove a ground-engaging wear member from an earth working equipment, the computer comprising: a computer readable storage; a processing operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media and executed by the processing system, wherein the program instructions (¶0129 teaches the controller (31), which controls the functions of the wear part installation/removal system and functions as a processing system, can be a CPU, external PLC, or external PC.  Based on this teaching, CLARKE teaches the use of a storage (which is inherently provided with a PLC or PC) and program instructions (which are inherently executed by a PLC or PC) to carry out the processes of removal and installation.) are configured to: secure the ground-engaging wear member to a tool supported by a manipulator (Figure 19a shows where the manipulator has a gripper (95) that engages with the wear member (15). ¶0130 teaches the controller maneuvers the manipulator.); activate a plurality of hydraulic actuators associated with moving the manipulator to remove the ground-engaging wear member from the mount. (¶0147 teaches the use of a manipulator (29), which is controlled by the controller and hydraulically powered, to pull on the gripper (95) to remove the wear member (15).)
CLARKE does not disclose program instructions to activate a float mechanism to float one or two of the hydraulic actuators to permit the wear member to move in a first axis and/or a second axis such that the wear member is moved in the first axis and/or the second axis by an external force caused by the engagement of the ground-engaging wear member with the at least one tool. CLARKE does disclose that the tool (Figure 19a, 95) has jaws that contact the wear member and inherently experience an external force.
However, THEOBALD teaches floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Col. 8, Lines 35-39 teach that small forces acting on the component can move the component in the LOW-LOW mode.  Applicants published application ¶0110 equates “float” to “compliance”.) THEOBALD also discloses a computer that controls the functions of the system. (See Col. 5, Lines 17-37)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the hydraulic controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when removing the wear member of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075 A1) in view of GLITZA (US 20120099955 A1), further in view of THEOBALD (US 10590965 B1).
As to claim 52, CLARKE teaches a system for conducting an in-field operation comprising: a manipulator including hydraulic actuators; at least one tool secured to the manipulator; and a processing system configured to move the manipulator into engagement with a wear part. (Figure 19a shows where the manipulator has a gripper (interpreted as a tool) (95) that engages with the wear member (15). ¶0018 teaches the manipulator can be hydraulically powered (interpreted as having hydraulic actuators). ¶0130 teaches the controller maneuvers the manipulator.)
CLARKE does not disclose at least one sensor for detecting the position of the manipulator.
However, GLITZA teaches sensors on the manipulator and the joint to detect the relative positions of the manipulator components. (¶0051 teaches the use of sensors (13-16) on the parts of the crane (6) and tool (9).  This determines the control and attitude of the tool (¶0053).)
One of ordinary skill would have been motivated to apply the known sensor monitoring technique of GLITZA to the manipulator and joint of CLARKE in view of MOON in order to “achieve a determination of the position of the working arm or of a specific point of the working arm, for example the suspension of the tool, with an accuracy that enables real-time control." (GLITZA ¶0036)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sensor monitoring technique of GLITZA to the manipulator and joint of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
CLARKE does not disclose the processing system is configured to activate a float mechanism to allow fluid to exchange between input valves for one or two hydraulic actuators associated with moving the manipulator about a first axis and/or a second axis such that the wear member is moved in the first axis and/or the second axis by an external force. CLARKE does disclose that the tool (Figure 19a, 95) has jaws that contact the wear member and inherently experience an external force.
However, THEOBALD teaches floating the manipulator about one or two axes, such that the at least one hydraulic actuator associated with the one or two axes is moved by external forces. (Figure 1 teaches manifold (20) for an actuator (26).  Col. 8 Lines 4-8 teach a LOW-LOW mode of operating the actuator where the valves (40, 42) leading to the actuator are both connected to the reservoir (46) contemporaneously.  Lines 30-32 teach that this mode enables a relatively compliant actuator.  Col. 8, Lines 35-39 teach that small forces acting on the component can move the component in the LOW-LOW mode.  Applicants published application ¶0110 equates “float” to “compliance”.) THEOBALD also discloses a computer that controls the functions of the system. (See Col. 5, Lines 17-37)
One of ordinary skill would have been motivated to apply the known compliant “LOW-LOW” technique of THEOBALD to the hydraulic controlling method of CLARKE in order to enable small forces acting on the component to move the component (such as when removing the wear member of CLARKE, See THEOBALD Col. 8, Lines 35-39) and use a mode of operation that is useful for energy efficient movement of relatively light or medium loads (such as the wear part of CLARKE, See THEOBALD Col. 8, Lines 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compliant “LOW-LOW” technique of THEOBALD to the manifold controlling method of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 53, CLARKE in view of GLITZA and THEOBALD teaches the system of claim 52, wherein the external force is caused by engagement from a wear member and/or a mount. (CLARKE, Figure 19a teaches the tool (95) engages with the exterior of the wear part (15), and thus experiences an external force from engagement with the wear part.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References cited Form.
US20180094652A1: Figure 32 and ¶0162-0166 teach the use of a float center valve with a manifold (circuit) that enables back drivability of the joint, which in turn allows for self-balancing and allows a human operator to manually manipulate the joint. ¶0165 teaches that there can be a center position of the valve (de-energized) where the fluid can flow freely and allow for back drivability 
US 20100042357 A1: Figure 1 shows a manipulator that has multiple segments (110, 120, 130, 140) that have sensors attached (10, 20, 30, 40) that connect to a motion controller (52).
US 20160089797: Figure 1A shows a manipulator with sensors in each arm (See ¶0019).
US 20080008546 A1: Figure 3 shows a manipulator with a joint structure with a number of components in close proximity. (64)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726